Citation Nr: 1715760	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-14 784	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus (DM), type II and Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Jadhav, Associate Counsel






INTRODUCTION

The Veteran served on active duty from August 1965 to November 1971 and from April 1974 to April 1977.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied entitlement to service connection for hypertension secondary to service-connected Type 2 diabetes mellitus.  

In April 2012, the Veteran testified before the undersigned at a video conference hearing in Waco, Texas.  A transcript of the hearing has been reviewed and associated with the claims file. 

This matter was before the Board in December 2012 at which time it was remanded for further evidentiary development.  Thereafter, in an April 2016 decision, the Board, in relevant part, denied service connection for hypertension.  
In January 2017, pursuant to a Joint Motion for Remand (JMR) filed by the Veteran and the Secretary of Veterans Affairs (Secretary), the United States Court of Appeals for Veterans Claims (Court) vacated and remanded the Board's denial of entitlement to service connection for hypertension and remanded the claim to the Board for further development.  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The JMR determined that the Board's adjudication of the issue of hypertension was inadequate as the decision did not address the Veteran's assertion that his hypertension was due to Agent Orange exposure during military service.  The JMR specifically noted that the Board denied service connection because the Veteran lacked a nexus to service after relying on the May 2013 VA examiner's negative opinion regarding the direct, presumptive, and secondary service connection.  See CAVC Decision, p. 5, received 01/13/2017.  As the Veteran's diagnosis of hypertension is uncontested, the JMR also conceded exposure to herbicides per 38 C.F.R. § 3.309.  

The Board observes that the Veteran was provided VA examinations in December 2012 and January 2013.  The examiners who conducted the December 2012 and January 2013 examinations found that the Veteran's hypertension was not secondary due to diabetes mellitus.  

Although the previous examiners concluded that the Veteran's hypertension was not secondary due to diabetes mellitus, they did not provide an opinion as to whether the Veteran's hypertension was related to Agent Orange exposure during service.  

The Board notes that the National Academy of Sciences has concluded that there is "limited or suggestive" evidence of an association between the exposure to Agent Orange and hypertension.  The suggestive evidence of an association can arguably be sufficient to establish an "indication" that the current disability "may be related" to herbicide exposure during service.  See 75 Fed. Reg. 32, 540, 32, 549 (Jun. 8, 2010); 75 Fed. Reg. 81, 332, 81, 333 (Dec. 27, 2010).  

As there is no opinion regarding the relationship between the Veteran's hypertension and Agent Orange exposure during service, a remand is required.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of his hypertension.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

Following evaluation of the Veteran, the examiner should provide an opinion to the following.  

a.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension is caused by his service-connected diabetes mellitus?  

b.  Is it at least as likely as not (probability of at least 50 percent) that the Veteran's hypertension has been aggravated (chronically worsened beyond its natural progression) by his service-connected diabetes mellitus?  

If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  

c.  If the Veteran's hypertension is not caused or aggravated by his service-connected diabetes mellitus is at least as likely as not (probability of at least 50 percent) that hypertension had its onset during military service or is otherwise etiologically related to military services, to include due to Agent Orange exposure?  

The examiner is advised that exposure to Agent Orange has been established.  

The examiner is to provide a comprehensive rationale for each opinion provided.  The Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered.  

2.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. §7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

